DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on June 27 and October 19 of 2020 were filed after the mailing date of the application on April 22, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tidd (US009064292B1), Yang (US008035636B1), Brichter (US 20080303846A1), and Mitchell (US005903278A).
As per Claim 1, Tidd teaches a graphics processing method, wherein the method is applied to a server (translating graphics commands such that graphic objects may be efficient displayed on a computer (client) located remotely from a computer (server) that is running the 3D graphics application, col. 1, line 65-col. 2, line 5), the server (110) is provided with a first graphics library (114) and an application program (112) (server 110 includes a server application 112, a server 3D library 114, col. 2, lines 41-46), a client (120) is provided with a second graphics library (124) (client 120 includes a client 3D library 124, col. 2, lines 48-49), the first graphics library comprises a plurality of graphics application programming interfaces (APIs), the second graphics library comprises a plurality of graphics APIs (client 3D library 124 supports OpenGL version 2.2 and server 3D library 114 supports OpenGL version 3.0, client translates the commands to APIs that are supported by client 3D library 124, col. 6, lines 13-20), and the method comprises:  obtaining a first drawing instruction initiated by the application program, wherein the first drawing instruction corresponds to a first graphics API in the first graphics library; calling the first graphics API in the first graphics library according to the first drawing instruction to execute the first drawing instruction; generating calling information of the first graphics API in the first graphics library, wherein the calling information of the first graphics API in the first graphics library is used to instruct the client to call a first graphics API client 120 initializes server application 112 on server 110 and issues a graphics request to server application 112 (draw 3D cube), server application 112 loads and initializes server 32D library 114, then server 3D library 114 queries virtual display driver 116 to determine its capabilities, virtual display driver 116 returns the capabilities of client 120, server application 112 calls the appropriate functions (graphics command(s)) in server 3D library 114 that satisfy the client request, server 3D library 114 receives the call made by server application 112 and executes the function by calling virtual display driver 115, virtual display driver 116 translates the commands such that they can be executed by client 120 regardless of whether client 120 utilizes a different native 3D graphics API than server 110, then, virtual display driver 116 transmits the commands to client 120, client 120 executes each command by making calls to client 3D library 124, in turn, client 3D library 124 calls client display driver 126 with the resulting pixel image array data and client display driver 125 renders image(s) to display 130, col. 4, lines 17-42).
	However, Tidd does not expressly teach that at least M graphics APIs in the first graphics library one-to-one correspond to M graphics APIs in the second graphics library.  However, Yang teaches that at least M graphics APIs (420) in the server (510) (server software system 510 may include graphics APIs 420, col. 6, lines 28-34) one-to-one correspond to M graphics APIs (440) in the client (520) (client software system 520 may include graphics APIs 440 (preferably compatible with the graphics APIs 420), col. 6, lines 37-44).  Since Tidd teaches the server (110) is provided with a first graphics library (114) (col. 2, lines 41-46), a client (120) is provided with 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tidd so that at least M graphics APIs in the first graphics library one-to-one correspond to M graphics APIs in the second graphics library because Yang suggests different graphics APIs such OpenGL, Direct X, and Java3D (col. 6, lines 5-14), and this way, it can support different platforms.
	However, Tidd and Yang do not teach sending a first processing notification to the application program, wherein the first processing notification is used to notify the application program that the first graphics API in the first graphics library has been called.  However, Brichter teaches sending a first processing notification to the application program, wherein the first processing notification is used to notify the application program that the first graphics API in the first graphics library has been called (update the submit counter by incrementing its value by one whenever a graphics command is received from a graphics API, [0063], graphics commands may be arranged in the command stream buffer 101 according to a sequence of graphics API calls, [0042], call graphics APIs via graphics libraries, graphics libraries may provide multiple API modules supporting a variety of graphics APIs, [0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tidd and Yang to include sending a first processing notification to the application program, wherein the first processing notification is used to notify the application program that the first graphics API in the first graphics library has been called 
However, Tidd, Yang, and Brichter do not teach the calling information comprises an identifier of the first graphics API in the first graphics library.  However, Mitchell teaches the calling information of the first graphics API in the first graphics library (22) comprises a parameter related to the first graphics API in the first graphics library and an identifier of the first graphics API in the first graphics library (forward an identifier of the API call, including the parameters when the graphics application 21 makes an API call to the graphics routine within graphics library 22, col. 4, lines 53-57).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tidd, Yang, and Brichter so that the calling information comprises an identifier of the first graphics API in the first graphics library because Mitchell suggests that this is an efficient way to identify the graphics API (col. 4, lines 53-57).
9.	As per Claim 10, Claim 10 is similar in scope to Claim 1, except that Claim 10 is directed to a server, comprising a processor and a memory, wherein the memory stores a program instruction, and the processor runs the program instruction to perform the method of Claim 1.  Tidd teaches a server, comprising a processor and a memory, wherein the memory stores a program instruction, and the processor runs the program instruction to perform the method (non-transitory computer-readable storage medium, having embodied thereon a program executable by a processor to perform a cloud-based computing method for classifying and translating graphics commands, the method comprising: receiving a graphics command request from a cloud server, col. 8, lines 40-45).  Thus, Claim 10 is rejected under the same rationale as Claim 1.
s 2, 3, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tidd (US009064292B1), Yang (US008035636B1), Brichter (US 20080303846A1), and Mitchell (US005903278A) in view of Kim (US 20140059114A1) and Choi (US 20090248475A1).
11.	As per Claim 2, Tidd, Yang, Brichter, and Mitchell are relied upon for the teachings as discussed above relative to Claim 1.  Tidd teaches an input parameter of the first graphics API in the first graphics library (col. 4, lines 28-31), the output parameter generated when the first graphics API in the first graphics library is called by the server (col. 4, lines 28-37).
	However, Tidd, Yang, and Brichter do not teach the calling information of the first graphics API in the first graphics library comprises the identifier of the first graphics API in the first graphics library.  However, Mitchell teaches the calling information of the first graphics API in the first graphics library (22) comprises the identifier of the first graphics API in the first graphics library (col. 4, lines 53-57).  This would be obvious for the reasons given in the rejection for Claim 1.
	However, Tidd, Yang, Brichter, and Mitchell do not teach determining an output parameter needs to be returned for the first graphics API in the first graphics library, wherein when an output parameter needs to be returned for the first graphics API in the first graphics library, the first processing notification further comprises an output parameter generated when the first graphics API in the first graphics library is called by the server.  However, Kim teaches wherein the method further comprises:  determining an output parameter needs to be returned for the first graphics API (435, Fig. 3 shows that in step 435, it is determined whether actual rendering object is included in output parameter), wherein when an output parameter needs to be returned for the first graphics API, the first processing notification further comprises an output parameter (455) (when the actual rendering objects are included in output parameters of the XXX API, the command processing unit 120 inquires the virtual rendering objects corresponding to the actual rendering objects, when the virtual rendering objects corresponding to the actual rendering objects are present, the command processing unit 120 writes the result message portion including the virtual rendering objects (S455), [0056]) generated when the first graphics API is called by the server (calling, by application programs driven by a server, graphic rendering related API, generating rendering objects required in the graphics rendering related API as virtual rendering objects, and sending rendering commands using the generated virtual rendering objects as parameters to a client, [0016]).  Since Tidd teaches the first graphics API in the first graphics library (server 3D library 114 provide a set of interfaces or graphics functions to server 110, these components are also referred to herein as a graphics application programming interface (API), col. 3, lines 21-25), this teaching from Kim can be implemented into the device of Tidd so that it determines an output parameter needs to be returned for the first graphics API in the first graphics library, wherein when an output parameter needs to be returned for the first graphics API in the first graphics library, the first processing notification further comprises an output parameter generated when the first graphics API in the first graphics library is called by the server.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tidd, Yang, Brichter, and Mitchell to include determining an output parameter needs to be returned for the first graphics API in the first graphics library, wherein when an output parameter needs to be returned for the first graphics API in the first graphics library, the first processing notification further comprises an output parameter generated when the first graphics API in the first graphics library is called by the 
However, Tidd, Yang, Brichter, Mitchell, and Kim do not teach the calling information comprises an input parameter of the first graphics API in the first graphics library, the output parameter generated when the first graphics API in the first graphics library is called by the server.  However, Choi teaches the calling information of the first API comprises an input parameter of the first API, the output parameter generated when the first API is called (API requests operation by using in ParamSet, which is an input parameter for transmitting information required for operation, and outParamSet, which is an output parameter showing result information returned after the operation, as a parameter, accordingly, the API can acquire result information, [0164]). Since Tidd teaches an input parameter of the first graphics API in the first graphics library (col. 4, lines 28-31), the output parameter generated when the first graphics API in the first graphics library is called by the server (col. 4, lines 28-37), this teaching from Choi can be implemented into the device of Tidd so that the calling information comprises an input parameter of the first graphics API in the first graphics library, the output parameter generated when the first graphics API in the first graphics library is called by the server.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tidd, Yang, Brichter, Mitchell, and Kim so that the calling information comprises an input parameter of the first graphics API in the first graphics library, the output parameter generated when the first graphics API in the first graphics library is called by the server because Choi suggests that this is needed in order to transmit information required for the operation and also so that the API can acquire result information [0164].

However, Tidd, Yang, and Brichter do not teach the calling information of the first graphics API comprises the identifier of the first graphics API in the first graphics library.  However, Mitchell teaches the calling information of the first graphics API comprises the identifier of the first graphics API in the first graphics library (22) (col. 4, lines 53-57).  This would be obvious for the reasons given in the rejection for Claim 1.
	However, Tidd, Yang, Brichter, and Mitchell do not teach wherein when no output parameter needs to be returned by the first graphics API in the first graphics library, the calling information of the first graphics API comprises the input parameter of the first graphics API in the first graphics library.  However, Kim teaches wherein when no output parameter needs to be returned by the first graphics API in the first graphics library (when the actual rendering objects are not included in the output parameters of the XXX API (S435), the command processing unit 120 writes the result message without passing through S440 to S455 (S460), [0057]), the calling information of the first graphics API comprises the input parameter of the first graphics API [0051].  Since Tidd teaches the first graphics API in the first graphics library (col. 3, lines 21-25), this teaching from Kim can be implemented into the device of Tidd so that when no output parameter needs to be returned by the first graphics API in the first graphics library, the calling information of the first graphics API comprises the input parameter of the first graphics API in the first graphics library.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tidd, Yang, Brichter, and Mitchell so that when no output parameter needs to be returned by the first graphics API in the first graphics library, the 
13.	As per Claims 11-12, these claims are similar in scope to Claims 2-3 respectively, and therefore are rejected under the same rationale.
14.	Claims 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tidd (US009064292B1), Yang (US008035636B1), and Mitchell (US005903278A).
15.	As per Claim 6, Tidd teaches a graphics processing method, wherein the method is applied to a client (col. 1, line 65-col. 2, line 5), a server (110) is provided with a first graphics library (114) (col. 2, lines 41-46), the client (120) is provided with a second graphics library (124) (col. 2, lines 48-49), the first graphics library comprises a plurality of graphics application programming interface (APIs), the second graphics library comprises a plurality of graphics APIs (col. 6, lines 13-20), and the method comprises:  receiving calling information that is of a first graphics API in the first graphics library and that is sent by the server, wherein the calling information of the first graphics API in the first graphics library comprises a parameter related to the first graphics API in the first graphics library; and calling a first graphics API in the second graphics library based on the first graphics API in the first graphics library in the calling information of the first graphics API in the first graphics library and the parameter related to the first graphics API in the first graphics library in the calling information of the first graphics API (col. 4, lines 17-42).
	However, Tidd does not teach that at least M graphics APIs in the first library one-to-one correspond to M graphics APIs in the second graphics library.  However, Yang teaches that at least M graphics APIs (420) in the server (510) (col. 6, lines 28-34) one-to-one correspond to M 
	However, Tidd and Yang do not teach the calling information comprises an identifier of the first graphics API in the first graphics library; and the calling the first graphics API in the second graphics library is based on the identifier in the calling information.  However, Mitchell teaches the calling information of the first graphics API in the first graphics library (22) comprises a parameter related to the first graphics API in the first graphics library and an identifier of the first graphics API in the first graphics library (col. 4, lines 53-57).  Since Tidd teaches calling a first graphics API in the second graphics library based on the first graphics API in the first graphics library in the calling information of the first graphics API in the first graphics library (col. 4, lines 17-42), this teaching of the identifier from Mitchell can be implemented into the device of Tidd so that the calling the first graphics API in the second graphics library is based on the identifier in the calling information.  This would be obvious for the reasons given in the rejection for Claim 1.
16.	As per Claim 15, Claim 15 is similar in scope to Claim 6, except that Claim 15 is directed to a client, comprising a processor and a memory, wherein the memory stores a program instruction, and the processor runs the program instruction to perform the method of Claim 6.  Tidd teaches a client, comprising a processor and a memory, wherein the memory stores a program instruction, and the processor runs the program instruction to perform the method (non-transitory computer-readable storage medium, having embodied thereon a program executable by a processor to perform a cloud-based computing method for classifying and translating graphics commands, the method comprising: receiving a graphics command request from a cloud server, the graphics command request originated by a remote client, col. 8, lines 40-47).  Thus, Claim 15 is rejected under the same rationale as Claim 6.
17.	Claims 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tidd (US009064292B1), Yang (US008035636B1), and Mitchell (US005903278A) in view of Bacovsky (US 20160165010A1).
18.	As per Claim 7, Tidd, Yang, and Mitchell are relied upon for the teachings as discussed above relative to Claim 6.  Tidd teaches wherein the method further comprises:  determining the parameter related to the first graphics API in the first graphics library in the calling information of the first graphics API in the first graphics library comprises an output parameter generated when the first graphics API in the first graphics library is called by the server; obtaining an output parameter generated when the first graphics API in the second graphics library is called by the client (col. 4, lines 17-42).
	However, Tidd, Yang, and Mitchell do not expressly teach establishing a mapping relationship between the output parameter generated when the first graphics API in the first graphics library is called by the server and the output parameter generated when the first graphics API in the second graphics library is called by the client.  However, Bacovsky teaches establishing a mapping relationship between the output parameter generated when the first API is called by the server and the output parameter generated when the first graphics API is called by the client (mapping of the programming language used by the software of the client system with the API of the server system, the mapping may include mapping parameters of software based on the programming language of the client system with corresponding parameters of the API of the server system that is based on another programming language, [0017]).  Thus, this teaching from Bacovsky can be implemented into the device of Tidd so that it establishes a mapping relationship between the output parameter generated when the first graphics API in the first graphics library is called by the server and the output parameter generated when the first graphics API in the second graphics library is called by the client.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tidd, Yang, and Mitchell to include establishing a mapping relationship between the output parameter generated when the first graphics API in the first graphics library is called by the server and the output parameter generated when the first graphics API in the second graphics library is called by the client because Bacovsky suggests that this is needed in order to translate the language of the server to the language of the client so that the server can exchange data with the client [0017].
19.	As per Claim 16, Claim 16 is similar in scope to Claim 7, and therefore is rejected under the same rationale.		
Allowable Subject Matter
20.	Claims 4, 5, 8, 9, 13, 14, 17, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
21.	The prior art taken singly or in combination do not teach or suggest the combination of all the limitations of Claim 4 and base Claim 1 and intervening Claim 2, and in particular, do not teach receiving a second drawing instruction initiated by the application program based on the 
22.	The prior art taken singly or in combination do not teach or suggest the combination of all the limitations of Claim 8 and base Claim 6 and intervening Claim 7, and in particular, do not teach receiving calling information that is of a second graphics API in the first graphics library and that is sent by the server, wherein the calling information of the second graphics API in the first graphics library comprises a parameter related to the second graphics API in the first graphics library and an identifier of the second graphics API in the first graphics library, and an input parameter of the second graphics API in the first graphics library is the output parameter .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONI HSU whose telephone number is (571)272-7785.  The examiner can normally be reached on M-F 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







JH
/JONI HSU/Primary Examiner, Art Unit 2611